DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the substrate, at least recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The examiner notes that Specification recites “a component (not shown)” at paragraph [0022] and “a substrate (not shown either)” at paragraph [0022).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities: 
Claims 15 and 19 each recites the alternative conjunctive form "and/or" rather than the conventional form of "at least one of [A], [B], and [C]." Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein pressing of a portion of the sleeve into the peripheral gap between the nail head and the guide channel comprises a massive forming of the sleeve.” It appears this is a typographical error, though it is unclear what word or words are missing to make the meaning of the claim clear.
Claim 9 recites “wherein pressing of a portion of the sleeve into the peripheral gap between the nail head and the guide channel comprises a massive forming of the sleeve.” It appears this is a typographical error, though it is unclear what word or words are missing to make the meaning of the claim clear.
Claim 14 recites “the sleeve consists substantially of plastic” at line 2. The term "substantially" in claim 14 is a relative term which renders the claim indefinite. The term "substantially" is not defined by 
Claim 18 depends from claim 14, and therefore is rejected for at least the reasons presented above with respect to claim 14.
Claim 15 includes a similar recitation to claim 14, and is rejected for the same reasons with respect to a metal or an alloy instead of plastic.
Claim 19 depends from claim 15, and therefore is rejected for at least the reasons presented above with respect to claim 15.
Claim 18 includes a similar recitation to claim 14, and is rejected for the same reasons with respect to a thermoplastic instead of plastic.
Claim 19 includes a similar recitation to claim 14, and is rejected for the same reasons with respect to steel of plastic.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 12-13
Claims 1-2, 5, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document DE69913394T2 to Nayrac (hereinafter “Nayrac”), English machine translation provided by Applicant.
Regarding claim 1, Nayrac discloses a method for securing a component to a substrate (9), the method comprising: providing a nail (13) having a nail shank (14) and a nail head (15), wherein the nail head has a head diameter (see Fig. 3) which projects beyond the nail shank (14), arranging a sleeve (16; see paragraph [0027 of English Machine Translation, provided by applicant) on the nail shank, providing a driving-in element (see paragraph [0026] of machine translation; fastening device) and a guide channel (10 at wide bottom portion, see Fig. 3), wherein the guide channel has an inside diameter (see Fig. 2) which exceeds the head diameter (at 15), arranging the nail head and the sleeve in the guide channel (see Fig. 3) such that a peripheral gap is formed between the nail head and the guide channel (see Fig. 3; head 15 shown having smaller diameter than interior of guide channel 10), driving the driving-in element (actuator, see paragraph [0026]) through the guide channel (10; compare Figs. 2 and 3) toward the nail head in order to move the nail in a driving-in direction toward the substrate (see Fig. 3), compressing the sleeve (16) between the nail shank, the guide channel, and the nail head (see Fig. 3) while the nail moves toward the substrate (9), and pressing a portion of the sleeve into the peripheral gap between the nail head (15) and the guide channel (10; see paragraph [0027 of machine translation and Fig. 3).
Alternatively, regarding claim 1, Nayrac discloses a method for securing a component to a substrate (9), the method comprising: providing a nail (13) having a nail shank (14) and a nail head (15), wherein the nail head has a head diameter (see Fig. 3) which projects beyond the nail shank (14), arranging a sleeve (16; see paragraph [0027 of English Machine Translation, provided by applicant) on the nail shank, providing a driving-in element (see paragraph [0026] of machine translation; fastening device) and a guide channel (6), wherein the guide channel has an inside diameter (see Fig. 2) which exceeds the head diameter (at 15), arranging the nail head and the sleeve in the guide channel (see Fig.  such that a peripheral gap is formed between the nail head and the guide channel (see Fig. 3; head 15 shown having smaller diameter than interior of guide channel 6), driving the driving-in element (including portion 10 of actuator, see paragraph [0026]) through the guide channel (6; compare Figs. 2 and 3) toward the nail head in order to move the nail in a driving-in direction toward the substrate (see Fig. 3), compressing the sleeve (16) between the nail shank, the guide channel, and the nail head (see Fig. 3) while the nail moves toward the substrate (9), and pressing a portion of the sleeve into the peripheral gap between the nail head (15) and the guide channel (6; see paragraph [0027 of machine translation and Fig. 3).
Regarding claim 2, Nayrac discloses the limitations of claim 1, and further Nayrac discloses pressing a portion of the sleeve (16) through the peripheral gap between the nail head (15) and the guide channel (6; see Fig. 3).
Regarding claim 5, Nayrac discloses the limitations of claim 1, and further Nayrac discloses the sleeve (16) completely fills a cavity between the nail shank (14), the guide channel (10) and the nail head (15) during the compression between the nail shank, the guide channel, and the nail head (see Fig. 3). At least one cavity is shown filled or over-filled by the deformed sleeve.
Regarding claim 12, Nayrac discloses the limitations of claim 1, and further Nayrac discloses providing a fastening element having a disk (horizontally extending portion between 5 and 6; see Fig. 2) for holding the component, a hollow shaft (6) which projects from the disk and which has a shaft bottom (at planar surface, unnumbered in Fig. 3), wherein the shaft bottom has in particular a passage for the nail shank (14), and the sleeve (16), wherein the sleeve (16) projects from the shaft bottom (see Fig. 3; deformed condition), inserting the guide channel (10) into the hollow shaft until the guide channel bears against the shaft bottom and the sleeve (16) is arranged in the guide channel (10; see Fig. 3).
Regarding claim 13, Nayrac discloses the limitations of claim 1, and further Nayrac discloses providing a power-operated setting device (see paragraph [0026]), having the guide channel (6), the  and a drive for the driving-in element, wherein the guide channel (6) projects beyond the driving-in element in all positions of the driving-in element in the driving-in direction (downward, as shown in Figures)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 6-7, and 16
Claims 4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nayrac as applied to claim 1 above, and further in view of United States Patent 3,841,474 to Maier (hereinafter “Maier”)
Regarding claim 4, Nayrac discloses the limitations of claim 1. Nayrac does not explicitly disclose that the sleeve is plastically deformed during the compression. However, it is known in the art of fastener assemblies to provide sleeves which plastically deform.
For example, Maier teaches a nail assembly (see Figures) including a nail (4) and a sleeve (8) which deforms as the nail is urged into a substrate. The sleeve may be formed of plastically deformable material (Col. 2, lines 17-30) which will deform due to excess energy used to fasten the nail, the plastic deformation reducing the damage to the material being fastened.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nayrac to include plastically deforming the sleeve, as taught by Maier. (See MPEP 2143(C)). The resulting method would advantageously reduce damage to the substrate or component being fastened.
Thus, the combination of Nayrac and Maier teaches the limitations of claim 4.
Regarding claim 6, Nayrac discloses the limitations of claim. Nayrac does not explicitly disclose that the sleeve is plastically deformed during the pressing of the sleeve into the peripheral gap between the nail head and the guide channel. However, it is known in the art of fastener assemblies to provide sleeves which plastically deform.
For example, Maier teaches a nail assembly (see Figures) including a nail (4) and a sleeve (8) which deforms as the nail is urged into a substrate. The sleeve may be formed of plastically deformable material (Col. 2, lines 17-30) which will deform due to excess energy used to fasten the nail, the plastic deformation reducing the damage to the material being fastened.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nayrac to include plastically deforming the sleeve, as taught by Maier. (See MPEP 2143(C)). The 
Thus, the combination of Nayrac and Maier teaches the limitations of claim 6.
Regarding claim 7, the combination of Nayrac and Maier teaches the limitations of claim 6, and further Nayrac teaches that the pressing of a portion of the sleeve (16) into the peripheral gap between the nail head (15) and the guide channel (10) comprises a massive forming of the sleeve (see Fig. 3).
Regarding claim 16, the combination of Nayrac and Maier teaches the limitations of claim 7, and further Nayrac teaches that pressing the portion of the sleeve (5) into the peripheral gap comprises an extrusion of the sleeve (see Fig. 3; sleeve shown extruded).
Claims 3 and 20
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayrac as applied to claims 1 and 2 above, and further in view of United States Patent 4,655,423 to Schavilje et al. (hereinafter “Schavilje”).
Regarding claim 3, Nayrac discloses the limitations of claim 1, Nayrac does not explicitly disclose the geometry of the driving-in element, such that Nayrac does not disclose that the driving-in element comprises a plunger. However, it is known in the art of fastening nails with sleeves to actuate the nails using plungers.
For example, Schavilje teaches a nail (14) which is urged against a sleeve (30) using an actuator (50). The actuator includes a guide member (56) with an inner diameter larger than the head (80) of the nail (14), and a plunger (54). Schavilje teaches that using the actuator (50) may be beneficial where the nail is to be installed in a relatively inaccessible location (see Col. 3, lines 1-3).
It would have been obvious at the time the invention was filed to modify the method taught by Nayrac to use another and conventional actuator, including an actuator having a plunger mechanism, as taught by Schavilje. (See MPEP 2143(C)). It would be within the level of ordinary skill in the art to apply 
Thus, the combination of Nayrac and Schavilje teaches the limitations of claim 3.
Regarding claim 20, Nayrac discloses the limitations of claim 2, Nayrac does not explicitly disclose the geometry of the driving-in element, such that Nayrac does not disclose that the driving-in element comprises a plunger. However, it is known in the art of fastening nails with sleeves to actuate the nails using plungers.
For example, Schavilje teaches a nail (14) which is urged against a sleeve (30) using an actuator (50). The actuator includes a guide member (56) with an inner diameter larger than the head (80) of the nail (14), and a plunger (54). Schavilje teaches that using the actuator (50) may be beneficial where the nail is to be installed in a relatively inaccessible location (see Col. 3, lines 1-3).
It would have been obvious at the time the invention was filed to modify the method taught by Nayrac to use another and conventional actuator, including an actuator having a plunger mechanism, as taught by Schavilje. (See MPEP 2143(C)). It would be within the level of ordinary skill in the art to apply force using the plunger taught by Schavilje without otherwise modifying the principles of operation of Nayrac, allowing for the actuation of the nail to be performed in relatively inaccessible areas. One having ordinary skill in the art would reasonably expect that the sleeve would deform in the same manner shown in Nayrac regardless of the type of actuator used.
Thus, the combination of Nayrac and Schavilje teaches the limitations of claim 20.
Claims 8-9 and 17
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nayrac and Schavilje as applied to claim 3 above, and further in view of and further in view of United States Patent 3,841,474 to Maier (hereinafter “Maier”).
Regarding claim 8, the combination of Nayrac and Schavilje teaches the limitations of claim 3, however the combination does not explicitly disclose that the sleeve is plastically deformed during the pressing of the sleeve into the peripheral gap between the nail head and the guide channel. However, it is known in the art of fastener assemblies to provide sleeves which plastically deform.
For example, Maier teaches a nail assembly (see Figures) including a nail (4) and a sleeve (8) which deforms as the nail is urged into a substrate. The sleeve may be formed of plastically deformable material (Col. 2, lines 17-30) which will deform due to excess energy used to fasten the nail, the plastic deformation reducing the damage to the material being fastened.
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Nayrac and Schavilje to include plastically deforming the sleeve, as taught by Maier. (See MPEP 2143(C)). The resulting method would advantageously reduce damage to the substrate or component being fastened during the pressing.
Thus, the combination of Nayrac, Schavilje, and Maier teaches the limitations of claim 8.
Regarding claim 9, the combination of Nayrac, Schavilje, and Maier teaches the limitations of claim 8, and further Nayrac teaches that the pressing of a portion of the sleeve into the further peripheral gap between the plunger (equivalent actuator) and the guide channel (10) comprises a massive forming of the sleeve (see Fig. 3).
Regarding claim 17, the combination of Nayrac, Schavilje and Maier teaches the limitations of claim 9, and further Nayrac teaches that pressing the portion of the sleeve (5) into the peripheral gap comprises an extrusion of the sleeve (see Fig. 3; sleeve shown extruded).
Claims 10-11
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nayrac as applied to claim 1 above, and further in view of United States Patent 8,322,961 to Akiyama et al. (hereinafter “Akiyama”).
Regarding claim 10, Nayrac discloses the limitations of claim 1, however Nayrac is silent regarding whether the sleeve deforms elastically. However, it is known in the art of fastening assemblies to deform sleeves elastically.
For example, Akiyama teaches a fastening assembly (see Fig. 2) for securing a nail (40) to a component (10) with a sleeve (20). When the nail is affixed to the workpiece, the nail passes through the sleeve (Col. 1, lines 61-66), the sleeve being adapted to deform elastically (Col. 1, line 66 – Col. 2, line 1). 	The sleeve is maintained in a stable and immovable condition due to elastic interaction with the surrounding structures (Col. 6, lines 46-50).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nayrac to include a sleeve which elastically deforms, as taught by Akiyama. (See MPEP 2143(C)). The resulting method would advantageously produce a fastened assembly which includes a sleeve which is stable due to the elastic interaction of the sleeve with the structures around it.
Thus, the combination of Nayrac and Akiyama teaches the limitations of claim 10.
Claim 11
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nayrac and Schavilje as applied to claims 3 above, and further in view of United States Patent 8,322,961 to Akiyama et al. (hereinafter “Akiyama”).
Regarding claim 11, the combination of Nayrac and Schavilje discloses the limitations of claim 3, however Nayrac is silent regarding whether the sleeve deforms elastically. However, it is known in the art of fastening assemblies to deform sleeves elastically.
For example, Akiyama teaches a fastening assembly (see Fig. 2) for securing a nail (40) to a component (10) with a sleeve (20). When the nail is affixed to the workpiece, the nail passes through 
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nayrac and Schavilje to include a sleeve which elastically deforms, as taught by Akiyama. (See MPEP 2143(C)). The resulting method would advantageously produce a fastened assembly which includes a sleeve which is stable due to the elastic interaction of the sleeve with the structures around it.
Thus, the combination of Nayrac, Schavilje, and Akiyama teaches the limitations of claim 11.
Claim 14 and 18
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayrac as applied to claim 1 above, and further in view of United States Patent 7,182,565 to Buytaert et al. (hereinafter “Buytaert”).
Regarding claim 14, Nayrac discloses the limitations of claim 1, however Nayrac is silent regarding the material of the sleeve. However, it is known in the art of nails and fastener assemblies to provide sleeves formed of plastic.
For example, Buytaert teaches a fastener assembly (see Fig. 1) comprising a nail (4) and a sleeve (2). Buytaert teaches that the sleeve may be include feet (18) and be formed of a plastic (thermoplastic; see col 3, lines 65-67). Buytaert teaches that the sleeve (2) may be compressed after the nail has been driven through it (Col. 4, lines 55-57).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nayrac to include using a sleeve formed from plastic, as taught by Buytaert. One having ordinary skill in the art would reasonably expect that the sleeve will deform in a predictable manner, without modification of the principles of operation of Nayrac.
Thus, the combination of Nayrac and Buytaert teaches the limitations of claim 14.
Regarding claim 18, the combination of Nayrac and Buytaert teaches the limitations of claim 14 and further Buytaert teaches that the sleeve consists substantially of a thermoplastic (Col. 3, lines 65-67).
Claim 15 and 19
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayrac as applied to claim 1 above, and further in view of United States Patent 6,431,430 to Jalbert et al. (hereinafter “Jalbert”).
Regarding claim 15, Nayrac discloses the limitations of claim 1, however Nayrac is silent regarding whether the nail, the driving-in element, and/or the guide channel consists of a metal or a metal alloy. However, it is conventional in the art of nails to provide nails formed of metal.
For example, Jalbert teaches a fastening assembly (see Fig. 1) including a nail (333) formed of metal (Col. 28, lines 24-25; stainless steel).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nayrac to include a conventional nail, such as a nail formed from metal, as taught by Jalbert. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the material of the nail would not change the principles of operation of Nayrac so long as sufficient force was used.
Thus, the combination of Nayrac and Jalbert teaches the limitations of claim 15.
Regarding claim 19, the combination of Nayrac and Jalbert teaches the limitations of claim 15, and further Jalbert teaches that the nail, the driving-in element, and/or the guide channel consists substantially of steel (see Col. 28, lines 24-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to fastening systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/30/2021